Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of the Claims
1. 	This application is a 371 of PCT/EP2018/078729 12192/2018, which claims benefit of the foreign application NORWAY 20171680 10/20/2017.
2.	Amendment of claims 24-30, 32-36 and 38-43, cancelation of claims 1-23, 31 and 37, and addition of claims 44-51 in the amendment filed on 12/17/2021 is acknowledged. Claims 24-30, 32-36 and 38-51 are pending in the application.  No new matter has been found.  Since the newly added claims 44-51 are commensurate within the scope of invention, claims 24-30, 32-36 and 38-51 are prosecuted in the case.
Responses to Amendments/Arguments
3.	Applicant's arguments regarding the rejection of claim 24 under 35 U.S.C. 112 (a) have been fully considered but they are not persuasive.   
	Applicants state “Claim 24 has been amended to recite the feature, “wherein the substance is a substance metabolised via a cytochrome P450 enzyme.”, see page 9. 
However, the limitation “a substance ” without limitation, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims. It is noted that there are many various substance would be metabolized via a cytochrome P450 enzyme.  Thus the instant “an active substance” is without limitation, and one of skill in the art would need to determine what “an active substance” without limitation (i.e., no named compounds)  
4.	The rejection of claim 40 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 12/17/2021.
5.	Applicant's arguments regarding the rejection of claims 32-36 and 38-39 under 35 U.S.C. 112 (b) have been fully considered but they are not persuasive.   Claims 32-36 and 38-39 provide for the use of compounds of formula (I),  but  since the claim does not set forth any steps involved in the method/process, it is unclear what method/ process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
6.	Since Sumano et al. ‘063 does not disclose the instant methods of use, therefore it is distinct from the instant invention. The rejection of claims 24-27 and 40-43 under 35 U.S.C. 103 (a) has been overcome in the amendment filed on 12/17/2021. 
7.	Applicant's arguments regarding the rejection of claims 28-30 under 35 U.S.C. 103 (a) over Westphal et al. ‘842 and Helsing et al. ‘871 have been fully considered but they are not persuasive.   
	Applicants state “Although Westphal may disclose compounds falling within formula (1), a person having ordinary skill in the art would not have been led to increase the bioavailability of substances metabolised via cytochrome P450 enzymes.”,  , see page 14.

However, Westphal et al. ‘842 discloses a composition comprising a compound 7-phenylhept-6-yne-4-hydroxy-3-methoxybenzylamide, see lines 7-8 on page 92 in claim 23, and additional active substance selected from a compound targeting TRP channel, see claim 48 on page 96.  Westphal et al. ‘977 disclose a composition comprising a compound, see RN: 848127-67-3. Westphal et al. ‘842 or ‘977 compound reads on the instant compounds of formula (1), wherein R is phenyl.
Helsing et al. ‘871 discloses a bird feed comprising at least one chemical compound with the general formula (I), 
    PNG
    media_image1.png
    122
    407
    media_image1.png
    Greyscale
, wherein R is 
Alkyl, trifluoromethyl, cycloalkyl, phenyl, phenoxy, halogen, see claim 1 on page 12. Helsing et al. ‘871 composition or bird feed is for therapeutic use for resistance to or treatment of salmonella infection, see claim 5.
Moreover, additionally, the discovery of a new property or use, i.e., the instant compounds/compositions  having a bioenhancing effect of a previously known compound/compositions  of Westphal et al. ‘842 and Helsing et al. ‘871, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known compounds, see In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990), and MPEP 2112.01.    Therefore Westphal et al. ‘842 and Helsing et al. ‘871 render obviousness over the instant invention.  The rejection of claims 28-30 under 35 U.S.C. 103 (a) over Westphal et al. ‘842 and Helsing et al. ‘871 is maintained.  Since claim 31 
8.	Applicant's arguments regarding the rejection of claim 28 under the obviousness-type double patenting over Helsing et al. ‘050 have been fully considered and they are  persuasive.   The rejection of claim 28 under the obviousness-type double patenting over Helsing et al. ‘050 have been overcome in the amendment filed on 12/17/2021.
Claim Objections
9.	Claims 25-27 and 40-51 are objected to as being dependent on rejected claims 24, 28 or 32.
10.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	







/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

February 14, 2022